Case 2:19-cv-00290 Document 1-5 Filed on 10/04/19 in TXSD Page 1 of 15




                                                         EXHIBIT
                                                             D
Case 2:19-cv-00290 Document 1-5 Filed on 10/04/19 in TXSD Page 2 of 15
Case 2:19-cv-00290 Document 1-5 Filed on 10/04/19 in TXSD Page 3 of 15
Case 2:19-cv-00290 Document 1-5 Filed on 10/04/19 in TXSD Page 4 of 15
Case 2:19-cv-00290 Document 1-5 Filed on 10/04/19 in TXSD Page 5 of 15
Case 2:19-cv-00290 Document 1-5 Filed on 10/04/19 in TXSD Page 6 of 15
Case 2:19-cv-00290 Document 1-5 Filed on 10/04/19 in TXSD Page 7 of 15
Case 2:19-cv-00290 Document 1-5 Filed on 10/04/19 in TXSD Page 8 of 15
Case 2:19-cv-00290 Document 1-5 Filed on 10/04/19 in TXSD Page 9 of 15
Case 2:19-cv-00290 Document 1-5 Filed on 10/04/19 in TXSD Page 10 of 15
Case 2:19-cv-00290 Document 1-5 Filed on 10/04/19 in TXSD Page 11 of 15
Case 2:19-cv-00290 Document 1-5 Filed on 10/04/19 in TXSD Page 12 of 15
Case 2:19-cv-00290 Document 1-5 Filed on 10/04/19 in TXSD Page 13 of 15
Case 2:19-cv-00290 Document 1-5 Filed on 10/04/19 in TXSD Page 14 of 15
Case 2:19-cv-00290 Document 1-5 Filed on 10/04/19 in TXSD Page 15 of 15
